Citation Nr: 9902764	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations and precedent 
judicial authority, that additional development of the 
evidentiary record is necessary.

The Board must remand this case to the RO for readjudication 
in light of a recent change in the law concerning claims for 
service connection based on the submission of new and 
material evidence.  In the case of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (hereinafter Federal Circuit) held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
U. S. Court of Veterans Appeals (the Court) impermissibly 
ignored the definition of material evidence adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent new and material 
evidence threshold to overcome.  See Fossie v. West, No. 96-
1695 (U.S. Vet. App. Oct. 30, 1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, see Statement of the Case, dated in May 1998, a 
remand to the agency of original jurisdiction is required for 
the purpose of readjudication of the appellants claim 
pursuant to the holding in Hodge, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

The Board finds that additional evidentiary development is 
indicated by review of the claims file.  Of record is a 
Medical Expense Report, VA Form 21-8416, dated in January 
1998 reflects that the veteran was treated by a private 
physician in 1997 for his eye disorder.  Thus, as additional 
medical records from may be relevant to the disposition of 
this appeal, efforts to obtain such records should be 
accomplished.  The requisition and consideration of medical 
records which are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).  The duty to 
assist a claimant in filing an application for VA benefits 
under 38 U.S.C.A. § 5103(a) (West 1991) includes the duty to 
request information which may be pertinent to the claim.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VAs obligation 
under section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).

In addition, further development pertaining to the veterans 
service medical records is in order.  At the time of the 
December 1989 rating action, it appears that the veterans 
original service medical records may have been on file 
inasmuch as in November 1989 the veteran requested copies of 
his service medical records.  VA Form 60-5572, Record of 
Disclosure of Information Under Privacy Act, reflects that in 
November 1989 copies of eleven (11) pages of his service 
medical records were forwarded to the veteran.  Later in 
November 1989, the veteran submitted seven (7) pages of the 
service medical records which had been forwarded to him.

Since the December 1989 rating action, the veteran has again 
submitted copies of service medical records which he had 
submitted in November 1989.  However, it appears that if all 
of the veterans original service medical records were on 
file in December 1989 and consisted of 11 pages, only 7 pages 
thereof are now on file.  In other words, it appears that 
four (4) pages of the veterans service medical records that 
were on file in 1989 are not now on file.

Since a determination of whether the evidence received since 
the December 1989 rating denial requires a review of all 
evidence, old and new, it must first be determined whether 
the veterans original service medical records (apparently 
then consisting of 11 pages), or copies thereof, were on file 
in 1989 and whether all service medical records (i.e., all 11 
pages) which were on file in 1989 are now on file (since it 
appears that 4 pages of service medical records are not now 
on file).

Finally, it is noted that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
Although copies of award letters are of record, the RO should 
attempt to obtain all medical records held by SSA pertaining 
to the veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits).  The duty to assist is 
particularly applicable to records held by agencies of the 
Federal Government.  See Counts v. Brown, 6 Vet. App. 473 
(1994).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary steps to 
obtain the veterans original service medical 
records.  If not available, the RO must document all 
steps taken in the attempts to locate and obtain such 
records.  

If some or all of the veterans original service 
medical records are not available, the RO should take 
all appropriate steps to obtain duplicates of the 
original service medical records.  This should 
include, if necessary, contacting the veteran and 
requesting that he provide duplicate copies of the 
service medical records that he was provided in 1989.  

2.  The RO should attempt to obtain any medical records 
which correspond to private medical treatment provided to 
the veteran for his eye disorder, as alluded to above.  
All correspondence, records or responses received to a 
search inquiry for such records should be associated with 
the claims folder.  The RO should proceed with all 
reasonable follow-up referrals that may be indicated by 
these inquiries.  All attempts to obtain these records 
should be documented.

3.  The RO should contact the SSA for the purpose of 
obtaining any medical records which pertain to a claim 
filed by the veteran for disability benefits from this 
agency.  In this regard, the RO should request copies of 
administrative/appellate decisions, hearing transcripts, 
if applicable, and all medical records relied upon 
concerning claims/appeals filed by the veteran for SSA 
benefits.  The RO should proceed with all reasonable 
follow-up referrals that may be indicated by the inquiry.  
All attempts to obtain records from the SSA which are 
ultimately unsuccessful should be documented in the claims 
folder.

4.  Subsequently, the RO should review the claims folder 
and ensure that all of the foregoing development actions 
have been conducted and completed in full.  If any 
development is incomplete, appropriate corrective action 
is to be implemented.  Remand instructions of the Board 
are neither optional nor discretionary.  Full compliance 
with such instructions is mandated by law.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should make a determination as 
to whether all of the service medical records, or 
copies thereof, which were on file in 1989 have been 
obtained.  If all of the service medical records, or 
copies thereof, which were on file in 1989 have been 
obtained, the RO should readjudicate the claim for 
service connection for an eye disorder with 
consideration of the Federal Circuits holding in 
Hodge, supra, regarding whether new and material 
evidence has been submitted to allow reopening of the 
claim according to the specific criteria set forth 
under 38 C.F.R. § 3.156(a).

However, if additional and previously unavailable 
service medical records are obtained as a result of 
this REMAND, the RO should readjudicate the claim on 
a de novo basis.

6.  If any determination remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence submitted, 
any additional applicable laws and regulations, and 
the reasons and bases for the decision reached.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
